Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group III, claims 29-31, 50 and new claims 183-194 and species of SEQ ID NO: 3 in the reply filed on 4/16/2020 is acknowledged.
Claims 29-31, 185-186, 189-190, 193 and 195 are under consideration in the instant Office Action.
Information Disclosure Statement
The information disclosure statement filed 2/2/2022 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31, 185-186, 189-190, 193 and 195 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Claim 29 is towards a method that requires determining the patient’s Alzheimer’s status through the use of an immunoassay like ELISA, slot blot and Western blot which requires an antibody that specifically binds to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 of SEQ ID NO: 1. The instantly claimed method requires an immune assay that requires this specific antibody that reads on a specific antibody genus described only by its function of specifically binds to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 of SEQ ID NO: 1. The instant specification discloses that they produced one of these antibodies that is encompassed by this genus, see instant specification at paragraphs 343 and 361 but fails to disclose the specific structure of the antibody. The prior art also teaches producing these antibodies (see Lunyak US8,981,066 (IDS)) but these is no evidence that the specific structure of this antibody or this species of antibodies is available in the prior art or discloses in the instant specification. The instant specification indicates that the claimed antibody is from Aviva Systems Biology (see paragraph 343 of instant specification) but a search for the claimed antibody in the Aviva website failed to disclose this claimed antibody. The required antibody for the instant method has only functional requirements to describe it. The claims do not require that the antibodies preserve any particular conserved structure or other disclosed distinguishing features. Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lily, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
	Further, in making a determination of whether the application complies with the written description requirement of 35 U.S.C. § 112(a), or 35 U.S.C. §112 first paragraph (Pre-AIA ), it is necessary to understand what Applicant has possession of and what Applicant is claiming. From the specification, it is clear that Applicant only appears to have possession one specific antibody to perform the claimed method but does not disclose its particular structure to the public. However, the independent claims are drawn to any polyclonal or monoclonal antibodies that specifically binds to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 and the dimethylated lysine is required for binding. The required antibodies encompass antibodies with no known structural correlation. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
	The recitation that the antibody used in the immunoassay method specifically binds to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 and the dimethylated lysine is required for binding is not sufficient written description support for the claimed antibody genus. The antibody has functionally requirements beyond the site of binding represents a purely functional characteristic with limited accompanying structure. While generically the structure of antibodies is known, the structure of the required antibodies can vary substantially within the above given claimed recitations, and thus the genus is highly variant because a significant number of structural differences between genus members is permitted. The instant specification provides only a function description without a function-correlation support. 
	There is no support in the instant specification for the  claimed genus of antibodies required in the instant method due to the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the required antibodies. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Additionally, as noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original).  Therefore, those of skill in the art would not accept a disclosure with no support for the claimed antibody as evidence that the inventor had been in possession of the genus of functionally-recited antibodies presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the required genus of antibodies that would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed required antibodies that specifically has the claimed function without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristics is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995). In the instant case, the specification provides insufficient direction or guidance concerning the relationship between the structure of the antibody and its capability of binding to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 and the dimethylated lysine is required for binding to demonstrate possession of the breadth of the genus of antibodies encompassed by the instant claims, especially in view of the unpredictability of such an endeavor. The prior art, as evidenced by Edwards et al., 2003 (7/9/2020 PTO-892), teaches there is a substantially huge antibody diversity produced to one single antigen target. Edwards provides evidence that over 1000 antibodies, all different amino acid sequences, were generated towards one single protein antigen target (see abstract). Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the required genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the required genus of an antibody that specifically binds to a dimethylated antigen that comprises a dimethylated lysine residue corresponding to K180 of human histone H1.0 and the dimethylated lysine is required for binding to perform the instantly claimed method. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004).
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one broad genus with no examples that encompassed a diverse and huge number of possible antibodies that bind dimethylated lysine residue corresponding to K180 of human histone H1.0. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies as CDR regions of antibodies are well known in the art to be highly variable, unpredictable, and specific. With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 29-31, 50, 185-186 and 189-193 do not meet the written description requirement.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant argues that the instant claims are towards a method of treating Alzheimer’s disease and not towards an antibody product. Applicant argues that the claim 29 requires an ELISA, slot bot , Western blot or an immunoassay  to detect a dimethylated antigen in a biological sample  and does not recite an antibody. Applicant argues that claim 29 recite immunoassay methods without mentioning an antibody and demonstrates that the claim is not directed to a genus of antibodies. This is not found persuasive because the applicant only has one specific antibody that may be used in the claimed method and does not have written description for the key component, the antibody needed to perform the claimed method which requires an immunoassay like ELISA, slot blot and Western blot. To perform the now required immunoassay, one also requires the antibody that is capable of binding to the claimed antigen. The fact that the claims no longer explicitly call for the use of any antibody genus is not found persuasive because the claim still required the antibody to perform this specifically claimed method and the applicant does not have support to show that the required genus of antibodies is available to the public through the prior art or written description support in the instant specification. Even though the term “antibody” is not used in the instant claims, there is still a retirement for the genus of antibodies to perform the instantly claimed method of determine Alzheimer’ status in the patient population since immune assays like an ELISA, slot blot and Western blot need antibodies to identify the required antigen.
The Examiner agrees that the claims are not directed to antibodies per se, but disagrees that this means Applicant need not describe the genus of antibodies being used. Amgen makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with a antibodies that bind dimethylated lysine residue corresponding to K180 of human histone H1.0, and achieves the claimed results of detecting and selecting Alzheimer’s patients or subjects at risk of developing Alzheimer’s disease, leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case. While at least one antibody is mentioned in the instant specification, one antibody does not convey to the skilled artisan that Applicant was in possession of all such antibodies sufficient to practice the claimed method. Since the antibodies are needed to perform the method, failure to be in possession of the antibodies supports a conclusion that the method itself was not adequately described. 
Applicant argues that a method of using such antibodies in the known methods is part of the prior art it not sufficient. Yes, immune assay are known in the prior art but the specific components that are required, the specific antibodies that bind dimethylated lysine residue corresponding to K180 of human histone H1.0, are not disclosed in the prior art. This is the “research plan” criticized in Rochester; the requirement that others go out and create for themselves antibodies with the desired functions clearly indicates that Applicant was not in possession of this genus of antibodies and that this does not represent a class of antibodies which was well known or conventional. The genus is defined by the function and Applicant desires to encompass any and all compounds which achieve this goal with no more than a plan for later discovering the identity of such compounds, which is insufficient. 
The instant specification fails to even provide the written description support for the antibody used in their methods disclosed in the instant specification. An antibody genus does not have written description support when it is only claimed by its antigen/epitope or its function without a specific structure/function correlation. The written description rejection is directed to the antibody genus that is required to achieve the claimed method. There is no structure/function correlation in the instant specification or prior art to show that the applicant is in possession of the required antibody genus set forth in the instant method claims or that this genus is well-known in the prior art. The structural features of the antibody are a requirement in performing the method and therefore, even though these claims are towards a method of treating, the antibody genus is a vital component that needs to meet the written description requirement since the method cannot be performed without using the specifically described antibody. Applicant has failed to show that the specific antibody of the instant claims is well-know and disclosed in the prior art or that they have provided a disclosure that provides written description support for the claimed genus of antibodies due to the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties of the antibodies. 
Therefore, the applicant’s arguments are not found persuasive and the rejection of record is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-31, 185-186, 189-190, 193 and 195 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a natural correlation between dimethylated K180 of human histone H1.0 and risk of Alzheimer’s disease or DNA damage, determining the concentration of the dimethylated antigen, selecting an individual for treatment and administer any treatment now listed in claim 29(d) to the selected patient. This judicial exception is not integrated into a practical application because it does not require anything more than observing the natural correlation and apply any treatment from a long laundry list of treatments that include treatments that are not linked to the treatment of Alzheimer’s disease. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Guidance effective December 16, 2014 and in 2019 revised patent subject matter eligibility guidance sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. See www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a process. The second step, first prong of 2A, 2A1, is determining if the claims recite or involve judicial exceptions, such as laws of nature, natural phenomena, or natural products. In this case, the claims involve a correlation wherein a method of diagnosis is based on contacting an antibody in an immunoassay to a biological sample to determine the amount of binding to dimethylated K180 in human histone H1.0. In the second prong of 2A, 2A2, it is required to determine if the claims recites additional elements that integrates the judicial exception into a practical application. The claims again fail this second prong of 2A since the claims only require the use of the immune assay and making a determination of disease based on the concentration of an antigen and “treating it” with all the known and unknown treatments for AD and therefore, fails to integrate in a practical application. The long list of an effective amount of treatment for AD wherein the treatment is selected a long list of all possible treatments, even those that these is no evidence of effective amounts such as neuroprotectors, autophage inducers, hormones, hormonal regulators, insulin, multifunctional nanocarriers, vitamins, nutritional supplements, small RNA molecules and peptides. These claimed treatments do not nothing more than reads as “apply it” and do not narrow the use of the claimed natural correlation. Moreover, a claimed treatment step or agent must be “particular”, i.e., specifically identified, so that it does not encompass all applications of a judicial exception(s) in order to integrate it into a practical application. The instant treatment limitation is not considered a “particular” treatment and is instead considered merely instructions to apply the judicial exception or is merely indicating a field of use. See MPEP § 2106.05(h). 
In the final step it must be determined if the claim as a whole amounts to something significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 30-31, 185-186, 189-190, 193 and 195 fail to include any limitations which would distinguish the claimed method form a natural correlation. In the absence of the hand of man, a natural correlation is considered non-statutory subject matter.  
	The claim as a whole do not amount to something significantly more than the judicial exception. The instant claims 30-31, 185-186, 189-190, 193 and 195 are directed to methods for diagnosing Alzheimer’s disease or DNA damage by using an immunoassay with an antibody that binds to dimethylated antigen in the biological sample of a patient and determining the concentration. Thus, the relationship between the levels of antigen and presence and/or absence of the disease or DNA damage are a consequence of a relation set forth by a natural law and is not part of Applicant’s invention. The relation between the recited changes in the K180 antigen concentration and Alzheimer’s disease exists in principle apart from any human action and is consequence of the ways methylation of the histone change due to the disease in the body.
The claims are directed to a judicial exception which comprises diagnosing a patient with Alzheimer’s or DNA damage and treat it once diagnosed and nothing more. The only active steps are determining the concentration of the dimethylated antigen and apply a treatment. These steps are not sufficient to qualify as a patent-eligible practical application as the claims cover every substantial practical application of the judicial exception. The claims recite steps in addition to the judicial exceptions at a high level of generality such that substantially all practical applications of the judicial exceptions are covered. The steps read on the natural correlation without significantly more since their method reads as performing the steps to determine the natural correlation in the patient population. Further, the active steps of the claimed process – contacting the antibody to the biological sample from the individual and determining the concentration of the dimethylated antigen in the sample − represent routine steps that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the prior art. Lunyak US8,981,066 (IDS) teaches the active steps of the instant claims as discussed below. Therefore, in addition to the judicial exception, the techniques are well-understood, purely conventional or routine in the relevant field and must be taken by others to apply the judicial exception. There are no method steps beyond a general direct to administer an effective treatment without specifically indicating what is the proper treatment that transform the laws of nature, here, the relationship between measurements and disease, into a practical application of those laws since the step requiring treatment is generic and in the alternative and not guided by the diagnosis beyond the fact that one would generally treat the subject, with or without this diagnostic method. The limitations are no more than a field of use or merely involve insignificant extrasolution activity; e.g., data gathering, as the biomarkers are known to be present naturally in the body of the subject and will undergo natural processes in response to a disease.
Dependent claims recite the decreased activity that is measured: what levels are part of the natural correlation; the type of biological sample; the generic therapeutics that one of ordinary skill in the art would administer to subject; and what criteria should be used to achieve the correlation of diagnosis in relation Alzheimer’s disease. These limitations are either towards the judicial exception, the levels of dimethylated K180 human histone H1.0 needed to establish the correlation to an Alzheimer’s subject, or describing the required factors or pathways to perform the method that is routine and conventional in the art. As already stated above, the methods that are found in the method of diagnosis and the claimed treatments are generic and disclosed throughout the prior art and are routine and conventional. The instant claim limitations or any combination of these limitations do not encompass anything that is considered “significantly more”.
Thus for reasons fully explained above, claims 29-31, 185-186, 189-190, 193 and new claim 195 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claim 29 reciting specific  treatments for Alzheimer’s disease is not directed to a judicial exception and this qualifies an eligible subject matter. Examiner agrees with Applicant that this is true for some of the embodiments present in the scope of claim 29 but there are claimed treatments in claim 29 which have no evidence in the art of treating Alzheimer’s disease and therefore, fails to include  practical application for the claimed natural correlation. Many of the treatments claimed in claim 29 do not have evidence of effective amounts in treating AD. The MPEP 2106.4(d)(2) states that when determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. A) The particularity or generality of the treatment or prophylaxis B) Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s) C) Whether the limitation(s) are merely extra-solution activity or a Field Of Use. 
Part B) of the MPEP 2106.4(d)(2) states:
“The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). For example, consider a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis (a life-threatening medical condition). The claim also recites "treating a patient having a blood glucose level over 250 mg/dl with insulin". Insulin acts to lower blood glucose levels, and administering insulin to a patient will reduce the patient’s blood glucose level, thereby lowering the risk that the patient will develop ketoacidosis. Thus, in the context of this claim, the administration step is significantly related to the recited correlation between high blood glucose levels and the risk of ketoacidosis. Because insulin is also a "particular" treatment, this administration step integrates the law of nature into a practical application. Alternatively, consider a claim that recites the same law of nature and also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.”
Therefore, claim 29’ scope encompasses limitations that are not known to treat AD and reads on the judicial exception. The treatments listed in claim 29 are broad genera of molecules, drugs and other potential therapeutics which have not been shown to be successful treatments for AD, like statins, insulin, antioxidants, hormones, endocannabinoids, cannabinoids and so forth. Due to these genera of treatment within claim 29 with no connection to treating AD, the 101 rejection is maintained. Removing these treatments and narrowing the claimed treatments to the known AD treatments would overcome this rejection. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649